FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIRK M. CARMICHAEL; DAWN D.                      No. 11-56251
CARMICHAEL,
                                                 D.C. No. 3:10-cv-01351-JAH-
               Plaintiffs - Appellants,          POR

  v.
                                                 MEMORANDUM *
WASHINGTON MUTUAL BANK, F.A.;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        LEAVY, FERNANDEZ, and TASHIMA, Circuit Judges.

       Kirk M. Carmichael and Dawn D. Carmichael appeal pro se from the district

court’s order dismissing their action arising out of foreclosure proceedings. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim. King v. California, 784 F.2d 910, 912 (9th Cir. 1986). We

affirm.

      The district court properly dismissed the wrongful foreclosure claims

because JP Morgan Chase Bank (“Chase”) had statutory authority to initiate non-

judicial foreclosure proceedings. See Cal. Civ. Code § 2924(a)(1); see also

Moeller v. Lien, 30 Cal. Rptr. 2d 777, 782 (Ct. App. 1994) (“Upon default by the

trustor, the beneficiary may declare a default and proceed with a nonjudicial

foreclosure sale.”).

      The district court properly dismissed the claims against Chase based on

allegations of wrongful conduct by Washington Mutual Bank because, under the

Purchase and Assumption Agreement between Chase and the Federal Deposit

Insurance Corporation, Chase did not assume any liability associated with

borrower claims against Washington Mutual Bank. See 12 U.S.C.

§ 1821(d)(2)(G)(i)(II) (authorizing FDIC to transfer “any asset or liability” of the

failed bank); see also W. Park Assocs. v. Butterfied Sav. & Loan Ass’n, 60 F.3d

1452, 1458 (9th Cir. 1995) (recognizing FDIC’s authority to limit liabilities

assumed by a purchasing bank through a Purchase and Assumption Agreement).




                                          2                                     11-56251
       The district court did not abuse its discretion in taking judicial notice of the

contents of the Purchase and Assumption Agreement. See Fed. R. Evid. 201(b)(2)

(allowing a court to take judicial notice of a fact “not subject to reasonable dispute

because it . . . can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned”); Madeja v. Olympic Packers, LLC,

310 F.3d 628, 639 (9th Cir. 2002) (setting forth standard of review); see also

Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (per curiam) (in ruling on

a motion to dismiss, the district court may consider “matters properly subject to

judicial notice.”).

       The district court did not abuse its discretion in denying the motion for

reconsideration because the Carmichaels failed to establish grounds for such relief.

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir.1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 60(b)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009)

(per curiam).

       Chase’s motion for judicial notice, filed on December 21, 2011, is denied.

       AFFIRMED.


                                            3                                      11-56251